Order affirmed, with ten dollars costs and disbursements. Memorandum: We find sufficient allegation of a consideration for an original obligation in the statement in the complaint that the indebtedness of the Giamberardino Construction Co., Inc., was released and discharged. The manner of such release or discharge may well be the subject of a motion for a bill of particulars. All concur. (The order denies defendant’s motion to strike out portions of the amended complaint and to make the complaint more definite and certain in an action on a promissory note.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.